DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

  Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 1 and 3-5, claim 1 has been amended to recite that the measured temperature is now a calculated temperature that compensates for something (see the indefiniteness issues below). The claim thus recites a sensed temperature, a measured temperature which is a calculated temperature, and an estimated temperature. The specification also discusses three temperatures: A temperature sensed by temperature sensors (ST, [0048], fig. 2), an “actual” temperature collected by a thermometer (TR, [0048], fig. 2) and an estimated temperature calculated based on the sensed temperature and other variables learned through the relationship of ST to TR ([0066]). The examiner assumes that ST in the specification is the sensed temperature in the claims, that TR in the specification is the measured temperature in the claims, and that the estimated temperature in the specification is the estimated temperature in the claims. But these associations result in the claimed method being distinct from the disclosed method. According to the specification TR is not a calculated value at all; a thermometer is used adjacent to the tissue being treated to generate a value. Aside from the fact that it is unclear what values are used to “calculate” the measured temperature, there is no disclosure that the measured temperature is anything other than a measured temperature. Claims 3-5 depend from claim 1 and therefore also have no support in the written description.
Regarding claims 1 and 3-5, claim 1 has been amended to recite that the step of learning the relationship between the sensed and measured temperature comprises applying a regression function to estimate the temperature of the tissue by regressing (one or more) variables that are based on the measured and sensed temperatures (see the indefiniteness issues below). This is distinct from the method of estimating temperature recited in the specification. According to the specification the measured and sensed temperatures are used to calculate a coefficient (“a(FR),” [0051]), which the examiner assumes is the “learning a relationship step,” where it is the coefficient in conjunction with the sensed temperature and a normalizing temperature (T_0) that is used to estimate temperature ([0066]). Therefore, the learning step does not involve estimating temperature, the learning step is for generating a coefficient which is used in a subsequent estimating step. Further, the estimating step does not involve “regressing” (one or more) variables based on ST and RT, but rather based on the coefficient, ST and T_0. Claims 3-5 depend from claim 1 and therefore also have no support in the written description.
Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for some variables related to fluid (e.g. flow rate) and electrodes (e.g. electrode force), does not reasonably provide enablement for any conceivable value related to “fluid from the probe, the ablation electrode and surrounding tissue.” The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. Claims 3-5 depend from claim 1 and therefore also are not enabled for the scope claimed.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 3-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1 and 3-5, claim 1 has been amended to recite that the measured temperature is a calculated temperature that compensates for “fluid from the probe, the ablation electrode and surrounding tissue” but it is unclear which features of those three elements are being recited. More specifically it is unclear how the step compensates for fluid, for “the ablation electrode” and for “surrounding tissue.” The examiner assumes this is essentially an indefiniteness issue but a rejection under 35 U.S.C. 112(a) may be forthcoming, depending on Applicant’s response, on the basis that the specification does not convey how to compensate for “the ablation electrode” and “surrounding tissue.” It is possible the claim was intended to be interpreted as “the fluid from the probe, fluid from the ablation electrode and fluid from the surrounding tissue,” but this would also be an issue under 35 U.S.C. 112 because the specification does not discuss fluid from different sources. Claims 3-5 depend from claim 1 and are therefore also indefinite.
Regarding claims 1 and 3-5, claim 1 has been amended to recite that the measured temperature is a calculated temperature. But measuring and calculating are two distinct processes and neither the claim nor the specification explains how a measured value can be a calculated value. Claims 3-5 depend from claim 1 and are therefore also indefinite.
Regarding claims 1 and 3-5, claim 1 has been amended to recite “regressing a variable that is based on both the measured temperatures and on a variable that is based on the sensed temperatures” which renders the claim indefinite because it is not clear what is being regressed. That is, the claim recites a variable (here V1) that is based on “both” the measured temperatures (RT) and on a variable (here V2) that is based on the sensed temperature (ST). Thus it is unclear whether regression is performed on V1 and V2, where V1 is based on RT and V2 is based on ST (a regression of two variables), or of regression is performed on V1 which is based on RT and V2, which itself is based on ST (a regression of one variable). Claims 3-5 depend from claim 1 and are therefore also indefinite.
Regarding claims 1 and 3-5, claim 1 has been amended to recite that the step of learning a relationship between two temperatures includes applying a regression function to estimate temperature. This is, at best, a confusing way to say that a temperature is estimated as a step that follows the step of learning a relationship between the temperatures, and at worst an unclear concatenation of steps the specification discloses as distinct. That is, there is no clear pathway for a step of understanding the relationship between first and second variables to include determining a third variable using regression on fourth and fifth variables based on the first and second variables, respectively (making an assumption about a previously discussed indefiniteness issue). Claims 3-5 depend from claim 1 and are therefore also indefinite.

Prior Art and Response to Arguments
Due the severe issues under 35 U.S.C. 112 no reasonable prior art rejections can be made or maintained. Those same issues, however, prevent any indication of allowable subject matter from being given at this time.
In the interest of compact prosecution an updated search has been conducted. The prior art cited in the previous rejections remains the most relevant prior art, at least given the examiner’s best guess as to the intended claim limitations. Panescu remains the best reference, showing that an estimated temperature can be calculated on the basis of the relationship between a sensed temperature and a measured temperature (as discussed at length in the previous Action), where using linear regression to determine relationships between variables is common in the art (also discussed in the previous Action). As a new matter, it is noted that figure 10 of Panescu shows Y and R2 values which are values derived during regression analysis such that no additional reference would be needed to show linear regression (see [0151] regarding the slope of the line generated by the regression, note specifically the mention of non-linear functions at the end of that paragraph). If the language of “calculated” temperature is set aside, under the assumption the claim intends to recite that the measured temperature compensates for factors that influence temperature, measuring temperature will always reflect factors that influence temperature. If clearer language was used about what a temperature value compensates for, references cited in the parent application (US 14/998,204, now US 10/213,253) which show coefficients based on factors known to influence temperature are applied to a sensed temperature to calculate an estimated temperature may be relevant.

 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL WAYNE FOWLER whose telephone number is (571)270-3201. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL W FOWLER/Primary Examiner, Art Unit 3794